DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 19th, 2021 in response to the Final Office Action mailed on October 19th, 2020.  Per Applicant's response, Claims 21-23, 26, & 29-30 have been amended, and Claims 27 & 33-40 have been cancelled.  Claims 1-20 remain cancelled due to prior amendments.  All other claims have been left in their previously-presented form.  Consequently, Claims 21-26 & 28-32 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Objections
Claims 21-40 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous objections.  However, new issues have resulted from Applicant’s amendments.

Claim Rejections - 35 USC § 112
Claim 33 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 33 has been cancelled, thereby obviating this rejection.
Claims 31 & 34-40 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection of Claim 31 was in error, and thus, is hereby withdrawn.  Claims 34-40 have been cancelled, thereby obviating these rejections.
Allowable Subject Matter
Claims 21-26 & 28-32 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith D. Lindenbaum on January 22nd, 2021.
The application has been amended as follows: 

26.	The airlift pump powered mixer of claim 21, further comprising at least one suction tube having a discharge end, the suction tube passing into the enclosed air tank through a side wall of the enclosed air tank, such that [a] the discharge end of the suction tube resides within the enclosed air tank below the drain port, wherein the bottom wall of the hollow cylinder is closed except for the drain port.

31.	The airlift pump powered mixer of claim 21, wherein the airlift pump powered mixer is positioned within a tank containing fluid and generates intermittent bubbles that mix the fluid as the bubbles rise from the airlift pump powered mixer within the tank containing fluid.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on January 19th, 2021 have overcome the previous prior art rejections by incorporating the allowable subject matter of Claim 27 into independent Claim 21.
In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose(s) Applicant’s invention as now recited.  The most relevant prior art documents are:
1)	US 6,162,020 to Kondo
2)	US 8,047,808 to Kondo
Both of the above-noted Kondo references disclose airlift pumps in which intermittent bursts of gas/liquid mixture eject upwardly through a vertically-oriented discharge pipe.  However, neither Kondo reference discloses a hollow cylinder having an open top and a bottom wall, the bottom wall having a drain port passing therethrough.  In both references, the top of the cylinder is closed and the bottom of the cylinder is completely open, thus lacking a bottom a wall with a drain port.  This is opposite of Applicant’s recited invention.  Furthermore, attempting to modify either Kondo reference to utilize the claimed cylinder arrangement would seemingly destroy the intended operations of both, rendering it unobvious to modify either reference to reach Applicant’s recited invention.  Additionally, Kondo (‘808) fails to disclose a discharge pipe that is not coaxial with the cylinder.  Thus, both Kondo references fall far short of disclosing or rendering obvious Applicant’s invention as now recited.
Therefore, given the deficiencies in the prior art, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






ABC